Citation Nr: 0825732	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
PTSD.

The veteran and his spouse presented testimony at an April 
2004 RO hearing.  He also testified at a February 2007 video 
conference hearing held before the undersigned Acting 
Veterans Law Judge.

The Board remanded the claim in June 2007 for further 
development.  At that time, in light of the veteran's 
contentions essentially asserting a claim of service 
connection for a psychiatric disability due to his 
experiences during his period of service and based on a 
review of the record, the Board recharacterized the claim as 
stated on the title page.  

After review, the Board finds that further development is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted in the introduction, the Board finds that the 
veteran is seeking entitlement to service connection for a 
psychiatric disability to include PTSD.  Our review finds 
that the veteran's initial claim was for depression, bad 
nightmares, anxiety and nervous disorder.  He believed that 
he had PTSD.  At his personal hearing in February 2007, the 
veteran clarified that his claim was for a psychiatric 
disability, to include PTSD.

The veteran asserts that he served in combat.  The RO 
concluded that the evidence was insufficient to confirm that 
he actually engaged in combat or was a prisoner of war.  
Although lay testimony, by itself, is not sufficient to 
establish combat or the occurrence of the alleged stressor, 
on remand, the RO must reconsider this issue.

As discussed in the June 2007 remand, the RO noted that the 
veteran was diagnosed as having PTSD but determined that 
there was no credible supporting evidence that a claimed in-
service stressor occurred, and that his stressors were not 
sufficiently specific such that they could be verified.  The 
veteran has submitted stressor information regarding 
incidents that occurred while on guard duty or while driving 
in convoys and seeing dead bodies.  Also, he claims that 
while transferring to a duty station, some friends only a few 
trucks back were injured or killed in a mortar attack.  They 
also received sniper fire.  On evaluation in December 2003 he 
recalled being ambushed during convoys, returning small arms 
fire, and pulling guard duty.  The veteran was requested to 
provide additional specific information regarding his 
stressors so that verification could be obtained; however, to 
date he has not done so.  

As discussed in the June 2007 remand, PTSD was not diagnosed 
on evaluation in December 2003 and January 2004.  However, at 
a VA examination in August 2005, the examiner found that the 
veteran met the criteria for PTSD under DSM IV.  The examiner 
noted that he had reviewed the claims file, the computerized 
patient record system and interviewed the veteran.  As for 
claimed stressors, the examination report indicates that the 
veteran reported having had traumatic experiences in Vietnam.  
He reported seeing his friends getting killed.  He remembered 
being scared, upset, and having guilt feelings while he was 
in Vietnam.  The veteran also had submitted stressor 
statements that are contained in the claims file.  Although 
the August 2005 VA examiner diagnosed PTSD, there is no 
indication as to the stressors upon which the diagnosis was 
based.  

In the remand, the Board noted that in addition to a 
diagnosis of PTSD, there are other psychiatric diagnoses 
shown in the claims file to include anxiety disorder, not 
otherwise specified; anxiety disorder, "NOS"; and alcohol 
abuse/dependence in remission; and major depressive disorder 
with psychotic features.  The Board instructed that in light 
of the veteran's current psychiatric diagnoses, he was to be 
afforded a VA examination to determine if he has a 
psychiatric disability that is related to service.  It does 
not appear that the veteran was scheduled for such an 
examination.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary and thus, 
this case must be returned for further development.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board also noted that personnel records contained in the 
claims file primarily related to his Army Reserve service.  
According to his DD Form 214, the veteran served in Vietnam 
from June 1969 to June 1970.  The personnel records in the 
file did not appear to cover his assignment to service in 
Vietnam and there was no indication as to his duty assignment 
while in Vietnam.  As shown on his DD Form 214, the veteran's 
last duty assignment was 51st Transport Co, USAREUR.  His 
military occupation specialty was heavy truck driver.  The 
veteran stated that while in Vietnam he served with an 
Engineer Battalion with the 4th Infantry Division near 
Pleiku.  In accordance with a Remand instruction personnel 
records were requested and received.  Although these show 
that from February 1969 to January 1971 the veteran was a 
Heavy Truck Driver, information related to his service in 
Vietnam is not shown.  Thus, an additional request for 
personnel records pertaining to his active duty service from 
February 1969 to January 1971 should be made.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's personnel 
records for his period of active service 
from February 1969 to January 1971 with 
service in Vietnam from June 17, 1969, to 
June 23, 1970.  These records should 
include the veteran's unit of assignment, 
dates of assignment, participation in 
Combat Operations, wounds in action, 
awards and decorations and official travel 
outside the United States.  

2.  Request that the veteran provide any 
additional information, including dates, 
locations, names of other persons 
involved, etc. relating to his claimed 
service stressors.  The veteran should if 
possible provide specific dates for all in 
terms of month and year for any reported 
stressor, including the attacks on the 
convoys, witnessing dead bodies and being 
subjected to incoming fire.  If unable to 
provide a specific date for a stressor, 
request that the veteran provide a 3 month 
time frame during which the stressor 
occurred.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
in-service stressors and that he must be 
specific as possible, because without such 
details an adequate search for verifying 
information cannot be conducted.  The RO 
should afford the veteran an opportunity 
to submit and/or identify any alternate 
available sources that may provide 
credible support of his claimed stressors.

3.  If the veteran submits additional 
specific identifying information regarding 
his claimed stressors such that a request 
for verification can be made, the RO must 
prepare a summary of such stressors.  This 
summary and all associated documents 
should be sent to the United States Army 
and Joint Services Records Research Center 
(JSRRC) to obtain the veteran's unit 
history and operation reports in an 
attempt to corroborate the veteran's 
claimed stressors.

4.  Schedule a VA psychiatric examination 
and a PTSD examination.  The claims file 
must be made available to and be reviewed 
the examiner, who should diagnose all 
psychiatric disabilities found to be 
present.  The examiner should thereafter 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that any psychiatric disability found to 
be present is related to or had its onset 
during service.  If the examiner diagnoses 
the veteran as having PTSD, the examiner 
should specify the stressor(s) on which 
the PTSD diagnosis is based.  A clear 
rationale for all opinions should be set 
forth in a legible report.  

5.  Then, readjudicate the veteran's claim 
for entitlement to a psychiatric 
disability to include PTSD.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response thereto. Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

